DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of records teaches various binaural hearing aid systems with data quality checks, for example Solum (US 2010/0054512), Roeck et al. (US 2018/0234777), Polinske et al. (US 2016/0037270), Pedersen et al. (EP 2871857), and Dijkstra et al. (WO 2008/089784). However, the prior art of record fails to show “a quality estimator adapted to estimate the quality of the data packets received from the auxiliary device using the wireless radio link and adapted to estimate the quality of the data packets received from the other hearing aid of the binaural 15hearing aid system using the wireless inductive link, wherein the quality estimation is carried out as a data packet validity check selected from a group comprising cyclic redundancy check, parity bit check and hash sum check; and - a selector adapted to select either a data packet received from the contra-lateral hearing aid of the binaural hearing aid system or a data packet received from the 20auxiliary device for further processing by the hearing aid, wherein the selection depends on the data packet validity check," as required by claim 1 and "estimating, the quality of the data packet received directly from the auxiliary device, hereby providing a first data packet quality estimate; - estimating, the quality of the data packet received from the contra-lateral hearing aid hereby providing a second data packet quality estimate;  30- selecting, either the data packet received directly from the auxiliary device or the data packet received from the contra-lateral hearing aid based on an evaluation of14 said first and second signal quality estimates; - using the selected data packet for further processing, and wherein the steps of estimating the data packet quality is carried out by performing a data packet validity check selected from a group comprising cyclic redundancy 5check, parity bit check and hash sum check," as required by claim 8 when combined with all the limitations of claims 1 and 8 respectively.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651